UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedNovember 30, 2008 [ ] Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 333-133575 PTM PUBLICATIONS INCORPORATED (Exact name of registrant as specified in its charter) NEVADA 20-3936186 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) E-2-14 Block E, Plaza Damas Jalan Hartamas 1, Sri Hartamas Kuala Lumpur, Malaysia 50480 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (603) 525-3380 None Former Name, Address and Fiscal Year, if Changed Since Last Report Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [ ] AtNovember 30, 2008, there were 2,200,000 shares of our common stock issued and outstanding. 1 TABLE OF CONTENTS PART I: FINANCIAL
